Citation Nr: 0703378	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-35 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


INTRODUCTION

The appellant had active duty from May 1985 to March 1993.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2006, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Upon its last review, the 
Board remanded the claim for retrieval of the appellant's 
Social Security Administration Record.  The development 
having been completed, the appeal is ready for review by the 
Board.

The record indicates that the appellant was formerly 
represented by the North Carolina Division of Veterans 
Affairs.  By letter dated in October 2006, the representative 
requested withdrawal due to the appellant's lack of response 
to various attempts at contact by the representative.  The 
record also indicates that no change of address or other 
correspondence has been filed by the appellant with VA, such 
that a further attempt could be undertaken to contact the 
appellant to clarify his intentions regarding representation.  
There being good cause shown, the representative's October 
2006 request for withdrawal is granted.  38 C.F.R. 
§ 20.1304(b).


FINDINGS OF FACT

1.  Bipolar disorder symptoms did not manifest within one 
year of separation from active military duty, and competent 
medical evidence has not linked the appellant's bipolar 
disorder to any incident of active military service.

2.  Bipolar disorder was not incurred in or aggravated by 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bipolar disorder are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

 Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The record reflects that following receipt of the appellant's 
application for VA benefits in March 2002, the appellant was 
advised of what evidence would substantiate the claims by 
letter dated in April 2002.  The appellant responded by 
advising VA of certain medical treatment records generated by 
the Fellowship Hall Medical Center, which VA obtained.  
Although the appellant also advised VA that he had received 
other medical treatment for the disorder, and VA attempted to 
obtain such records, there was no response from the named 
physician.  The veteran was so advised by letter, and was 
further advised that he should obtain these records.  The 
appellant did not respond to this advisement.

In Dingess v. Nicholson, 19 Vet. app. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Although the RO did not 
advise the appellant of such information, because the claim 
of service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  

Although a VA medical examination was conducted in April 
2003, which did not note a nexus between the appellant's 
disorder and his military service, there was no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence  suggestive of 
a linkage between his active service and the current 
disorders, if shown.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
disorders are related to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

The appellant contends that he incurred bipolar disorder as a 
result of military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this matter, the appellant is diagnosed as having bipolar 
disorder.  However, there is no evidence indicating that the 
disorder manifested within one year of his March 1993 
separation from active military duty, and no competent 
medical evidence indicating that the disorder is related to 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Thus, under both presumptive and direct theories of 
entitlement for service connection, the appellant's claim 
fails.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

Contrary to the appellant's present contentions, his service 
medical records are devoid of any mention of psychiatric 
diagnoses, symptoms, or complaints.  The appellant is shown 
to have been treated beginning in late 2001 by the Fellowship 
Hall Medical Center for alcohol dependence; and 
anxiety/depression NOS (not otherwise specified).  He was 
diagnosed by the non-VA medical center as having bipolar 
disorder, and records from the Social Security Administration 
demonstrate continuing treatment for the disorder.

Although the appellant's military service is mentioned in 
various medical treatment records, there is no indication by 
any competent medical examiner of an onset of bipolar 
symptoms in military service; or indeed of any significance 
of such service beyond its historical occurrence.  

Both the appellant, and in a statement his father, contend 
that the appellant's disorder began in military service.  
They both observe that his behavior changed after his 
military discharge.  However, such statements from laypersons 
are not competent medical evidence, and have no probative 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the preponderance of the evidence is therefore 
against the claim, the appeal is denied.


ORDER

Service connection for bipolar disorder is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


